211 S.W.3d 183 (2007)
Tommy HAMMER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65851.
Missouri Court of Appeals, Western District.
January 16, 2007.
Ellen Flottman, State Public Defender Office, Columbia, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Daniel McPherson, Assistant Attorneys General, Jefferson City, for Respondent.
Before RONALD R. HOLLIGER, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
Tommy Hammer appeals the circuit court's denial of his Rule 24.035 motion without an evidentiary hearing. We affirm. Rule 84.16(b).